DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
5.	Claims 22-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihara et al. (US 2009/0226819) as cited in IDS dated 10/2/19, in view of Sugimoto et al. (US 2011/0081583) as cited in IDS dated 10/2/19.
Regarding claim 22, Ihara discloses a non-aqueous electrolyte solution (abstract, [0115]) for a non-aqueous electrolyte battery (secondary battery, Fig. 1, [0028]) that has a positive electrode (cathode 21, Fig. 1, [0029], [0036]) and a negative electrode that are capable of the absorbing and releasing of a metal ion(anode 22, Fig. 1, [0029], [0046]), wherein the non-aqueous electrolyte solution comprises: in addition to an electrolyte  and a non-aqueous solvent([0101], [0115]), (A)    a compound having at least two isocyanate groups per molecule (chemical formula 6, [0102], [0105]-[0106], [0113]); and compounds represented by chemical formula 31 include lithium bis(trifluoromethanesulfonyl)imide (LiN(CF3SO2)2), and the like ([0131]-[0132]) but does not explicitly disclose (B)    LiN(FSO2)2.
Sugimoto teaches  a lithium secondary battery comprising a positive electrode, a negative electrode, a separator provided between the positive electrode and the negative electrode, and a non-aqueous electrolyte containing a lithium salt, wherein the non-aqueous electrolyte includes, as a solvent, an ionic liquid containing a bis(fluorosulfonyl)imide anion as an anion component; and the separator is a nonwoven fabric comprising at least one member selected from an organic fiber and a glass fiber and has a porosity of 70% or more([0011]). Sugimoto teaches  examples of such a lithium salt include LiPF6, LiBF4, LiClO4, LiAsF6, LiCF3SO3, LiC(CF3SO2)3, 3SO2)2(LiTFSI), LiN(FSO2)2(LiFSI) and LiBC4O8 and can be used in mixture of two or more kinds thereof([0034]).
It would have been obvious to one of ordinary skill within the art to use in the nonaqueous electrolyte solution of Ihara, LiN(FSO2)2  as Sugimoto demonstrates that the salts are
art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Regarding claim 23, modified Ihara discloses all of the claim limitations as set forth above. Modified Ihara discloses a non-aqueous electrolyte wherein a lithium salt was dissolved in a solvent for conducting a lithium ion as a supporting electrolyte (Sugimoto [0014]) and it is generally desirable that such lithium salt is contained in a concentration of from 0.1 to 2.0 moles/litter, and preferably from 0.3 to 1.0 mole/liter in the ionic liquid (Sugimoto [0035]) but does not explicitly disclose the non-aqueous electrolyte solution contains LiN(FSO2)2 at from 0.01 mass% or more to 5 mass% or less.
It would have been obvious to one having ordinary skill in the art to provide the non-aqueous electrolyte solution contains LiN(FSO2)2 at from 0.01 mass% or more to 5 mass% or less in order to balance the conductivity of the nonaqueous electrolyte solution and battery performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 24, modified Ihara discloses all of the claim limitations as set forth above. Modified Ihara further discloses the compound having at least two isocyanate groups per molecule comprises at least one compound selected from the group consisting of hexamethylene diisocyanate (Ihara, compound 6 [0113]),  2,2,4-trimethylhexamethylene diisocyanate (Ihara 
Regarding claim 25, modified Ihara discloses all of the claim limitations as set forth above. Modified Ihara further discloses further comprising at least one compound selected from the group consisting of cyclic carbonates having a carbon-carbon unsaturated bond (Ihara [0122]-[0123]).
Regarding claim 26, modified Ihara discloses all of the claim limitations as set forth above. Modified Ihara further discloses the cyclic carbonate having a carbon-carbon unsaturated bond comprises at least one compound selected from the group consisting of vinylene carbonate (Ihara [0123]), and vinylethylene carbonate(Ihara [0124]).
Regarding claim 27, modified Ihara discloses all of the claim limitations as set forth above. Modified Ihara further discloses  a non-aqueous electrolyte secondary battery (Ihara, abstract) comprising a non-aqueous electrolyte solution(Ihara [0101], [0102], [0105]-[0106], [0113], [0115], Sugimoto [0034]), and a positive electrode and a negative electrode that are capable of the absorbing and releasing of a lithium ion (Ihara [0029], [0036], [0046]), wherein the non-aqueous electrolyte solution is the non-aqueous electrolyte solution according to claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724